Citation Nr: 1423833	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2012, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's prior remand also addressed the Veteran's claim for service connection for tinnitus.  This claim was granted in an October 2012 rating decision.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the currently diagnosed bilateral hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran claims his bilateral hearing loss began during service, where he was an electrician for the Navy and routinely exposed to noise trauma.  See Veteran's Application for Compensation and/or Pension, December 2004; see also Notice of Disagreement, January 2008.  Post-service, the Veteran has worked as an electronics technician, electronics manager and a volunteer firefighter.  See Redding Hearing Institute, Audiologic Report, June 2007.  The Veteran claims that post-service he has not been exposed to loud noise.  Id.; see also Veteran's VA Form 9, August 2008.  Additionally, the Veteran's October 2001 pre-employment volunteer firefighter audiogram shows he was suffering from hearing loss prior to becoming a volunteer firefighter.  See Redding Industrial Audiogram, October 2001.

The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded. 

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's May 1969 entrance examination noted his ears were normal and his audiogram showed bilateral hearing within normal limits.  Upon the Veteran's May 1973 separation examination, his ears were normal and his audiogram showed hearing within normal limits, with no upward shift of hearing thresholds.  

A December 2007 VA audiogram documents that the Veteran's bilateral hearing loss currently meets VA's disability requirements.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Veteran has consistently claimed that he experienced hearing loss during service and that this hearing loss has continued to the present.  See Veteran's Application for Compensation and/or Pension, December 2004; see also Notice of Disagreement, January 2008.  The Veteran's statements concerning noise exposure during service are credible as they are consistent with his service record and acoustic trauma in-service has been conceded.  The Veteran's lay statements of experiencing hearing loss since service must be accorded some weight, as they are competent, credible, and therefore persuasive regarding the onset and continuing symptomatology of his hearing loss since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  Additionally, there is a private medical opinion in the record, which finds that the Veteran has mild to moderate hearing loss and a history of military noise exposure.  See Redding Hearing Institute, Audiologic Report, June 2007.  The audiologist opined that the Veteran's noise exposure from working on the flight line in the military was sufficient to have caused his current high frequency hearing loss.  Id.  The Board concludes that the private June 2007 examination, combined with the Veteran's lay evidence, provides a medically sound basis to attribute the current hearing loss to noise exposure in-service since sensorineural hearing loss is a chronic disability.  See Walker, 708 F.3d at 1338-39.

The Board acknowledges that the record includes negative nexus opinions from two VA examiners.  See VA Audiological Examinations, December 2007 and August 2012.  The December 2007 VA examiner based her opinion, in part, on the Veteran's statements that his hearing loss did not begin until seven to eight years previously and that the Veteran's hearing was within normal limits during service and upon discharge.  The Veteran claims he never told the VA examiner that he had only experienced hearing loss for seven to eight years; rather, he told the VA examiner that his hearing loss had progressively worsened since service and become more of an issue during the past seven to eight years.  See Veteran's VA Form 9, August 2008.  The August 2012 VA examiner based her opinion, in part, on the fact that the Veteran's hearing was within normal limits during service and upon discharge.  These VA examiners did not consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 160.  Thus, these VA opinions have limited probative value.
The Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability; that he was exposed to acoustic trauma in service; that he has experienced hearing loss since service; and that a private audiologist opined that his in-service noise exposure was sufficient to have caused his current hearing loss.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


